DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Continuation filed on 01/31/2022 and Claims filed on 07/06/2022
This is a CON of 17/082,732 which is now a PAT 11,272,096 which is a  CON of 16/481,288 which is now a PAT 10,841,485 which is 371 of PCT/CN2017/074707 02/24/2017
Application claims a FP date of 01/26/2017
Claims 1-23 are pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/481,288 filed on 07/26/2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,272,096 B2 and 1-20 of U.S. Patent No. 10,841,485 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: An electronic device comprising: a screen; and
1. Patent 11,272,096 B2: An electronic device, comprising: a screen configured to display preview pictures;
a camera;  
a first front-facing camera configured to collect the preview pictures
a processor coupled to the camera and the screen and configured to cause the electronic device to:
a processor coupled to the front-facing camera and the screen and configured to:
collect, using the camera, a first preview picture using a first field of view (FOV) of the camera; display, on the screen, the first preview picture;
display on the screen a first preview picture collected by the front-facing camera with a first field of view (FOV) value;
switch,  in response to detecting that a quantity of target human faces in the first preview picture is greater than a first preset value, from the first FOV to a second FOV, wherein the first FOV value is smaller than the second FOV value; 
detect at least one human face in the first preview picture; in response to detecting two or more human faces in the first preview picture, switch the first FOV of the front-facing camera to a second FOV value wherein the first FOV value is less than the second FOV value; and
collect, using the camera, a second preview picture using the second FOV, wherein the second preview picture comprises the target human faces; and display on the screen the second preview picture.
display on the screen a second preview picture collected by the front-facing camera with the second FOV value, wherein the second preview picture comprises the two or more human faces.


2. Application: wherein the second FOV is a maximum FOV supported by the camera.
2. Patent 11,272,096 B2: wherein the second FOV value is a maximum FOV value supported by the front-facing camera.


3. Application: wherein the second FOV is smaller than a maximum FOV supported by the camera.
3. Patent 11,272,096 B2: wherein the second FOV value is set in a previous-captured picture of the front-facing camera.


4. Application: wherein the target human faces are frontal faces.
4. Patent 11,272,096 B2: wherein the two or more human faces are frontal faces.


5. Application: wherein the processor is further configured to cause the electronic device to: detect a first human face in the first preview picture, and wherein the first human face is not a frontal face, and the first human face and is not included in the target human faces.
5. Patent 11,272,096 B2: wherein the processor is further configured to cause the electronic device to: detect a third human face in the first preview picture, wherein the third human face is not a frontal face, and discard the third human face.



6. Application: wherein the processor is further configured to cause the electronic device to individually mark the target human faces are individually marked by using respective boxes.
6. Patent 11,272,096 B2: wherein the two or more human faces are individually marked by a box.


7. Application: wherein the processor is further configured to cause the electronic device to determine a first target human face of the target human faces is determined according to a location of the first target human face in the first preview picture.
9. Patent 11,272,096 B2: wherein the processor is further configured to obtain a position of the one human face in the first preview picture.


8. Application: wherein the processor is further configured to cause the electronic device to determine a first target human face of the target human faces is determined according to a turning angle of the first target human face.
8. Patent 11,272,096 B2: wherein the processor is further configured to obtain a distance between the front-facing camera and the one human face.




9. Application: wherein the processor is further configured to cause the electronic device to determine a first target human face of the target human faces is determined according to pixels of the first target human face in the first preview picture.
9. Patent 11,272,096 B2: wherein the processor is further configured to obtain a position of the one human face in the first preview picture.



10. Application: wherein the camera is a front-facing camera, and wherein the front-facing camera and the screen are disposed on a same front side of the electronic device.
1. Patent 11,272,096 B2: wherein the front-facing camera and the screen are disposed on a same front side of the electronic device.


Claims 11-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,272,096 B2 and claims 1-20 of U.S. Patent No. 10,841,485 B2.  
Allowable Subject Matter
Claim21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure:
HA et al. (U.S. Patent Publication Number 2014/0232906 A1) discloses a method for use in an electronic device is provided, including: acquiring a first picture through a first image sensor; acquiring a second picture through a second image sensor; detecting, by a processing circuitry, an image of a body part in the second picture; creating a third picture based on the image of the body part; and displaying the first picture together with the third picture as a preview image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 29, 2022